DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People's Republic of China on 09/14/2017. It is noted, however, that applicant has not filed a certified copy of the CN201721177364.2 and CN201710828050.2 applications as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hsieh (US 2011/0316969).
Regarding claim 1, Hsieh discloses an optical imaging lens assembly comprising (see Fig 2A), sequentially along an optical axis (see Fig 2A; line traversing the center of the lenses) from an object side (see Fig 2A; object side refers to the left side of the figure from which light from an object enters the lens assembly) to an image side (see Fig 2A; image side refers to the right side of the figure from where light is directed to an image plane), a first lens 210, a second lens 220, a third lens 230, and a fourth lens 240, wherein the first lens 210 has a negative refractive power (see Fig 9/Table 3; focal length is -4.03 thus power is -1/4.03 which is negative); the third lens 230 has a positive refractive power (see Fig 9/Table 3; focal length is 4.47 thus power is 1/4.47 which is positive); at least one of the second lens or the fourth lens has a positive refractive power (see Fig 9/Table 3; lens 4 has a focal length is 3.64 thus power is 1/3.64 which is positive); and a center thickness CT2 of the second lens (see Fig 9/Table 3; CT2= 0.771) on the optical axis and a center thickness CT4 of the fourth lens (see Fig 9/Table 3; CT4= 2.869) on the optical axis satisfy: CT2/CT4<0.5 (see Fig 9/Table 3; 0.771/2.869 = 0.269).
Regarding claim 2, Hsieh further discloses wherein an image-side surface R2 of the first lens is a concave surface (see Fig 2A; see Fig 9/Table 3; image-side surface R2 is concave).
Regarding claim 3, Hsieh further discloses optical imaging lens assembly comprising (see Fig 1A), sequentially along an optical axis (see Fig 1A; line traversing the center of the lenses) from an object side (see Fig 1A; object side refers to the left side of the figure 
Regarding claim 4, Hsieh further discloses wherein an image-side surface of the third lens R7 is a convex surface (see Fig 2A; see Fig 9/Table 3; image-side surface R7 is convex), a radius of curvature R2 of the image-side surface of the first lens (see Fig 9/Table 3; R2 = 1.6666670) and a radius of curvature R6 of the image-side surface of the third lens (see Fig 9/Table 3; in prior art image-side surface of the third lens is R7=-1.964330) satisfy: -1<R2/R6<-0.5 (see Fig 9/Table 3; R2/R6 = 1.666670/-1.964330 = -0.848).
Regarding claim 7, Hsieh further discloses wherein an object-side surface of the fourth lens is a convex surface (see Fig 2A; see Fig 9/Table 3; object-side surface of the fourth lens is convex).
Regarding claim 10, Hsieh further discloses wherein an effective focal length f1 of the first lens (see Fig 9/Table 3; effective focal length of first lens f1=-4.03) and an effective focal length f3 of the third lens (see Fig 9/Table 3; effective focal length of third lens f3=4.47) satisfy: -1.2<fl/f3<-0.5 (see Fig 9/Table 3; fl/f3=-0.902).
Regarding claim 11, Hsieh further discloses wherein the half of the diagonal length ImgH (see Fig 19/Table 13; embodiment 2, ImgH =3.21) of the effective pixel area on the image plane of the optical imaging lens assembly and the total effective focal length f (see Fig 19/Table 13; embodiment 2, f=2.45) of the optical imaging lens assembly satisfy: ImgH/f >1 (see Fig 19/Table 13; Embodiment 2, ImgH/f = 1.31).
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being disclosure by Yanagisawa (US 8,395,846).
Regarding claim 6, Yanagisawa discloses an optical imaging lens assembly comprising (see Fig 7), sequentially along an optical axis (see Fig 7; dotted line C traversing the center of the lenses) from an object side (see Fig 7; object side refers to the left side of the figure from which light leaves the device) to an image side (see Fig 7; image side refers to the right side of the figure from where light is projected), a first lens L11, a second lens L12, a third lens L13, and a fourth lens L2, wherein the first lens L11 has a negative refractive power (see Fig 8; focal length is -16.25 thus power is -1/16.25 which is negative); the third lens L13 has a positive refractive power (see Fig 8; focal length is 33.9 thus power is 1/33.9 which is positive); at least one of the second lens or the fourth .
Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being disclosure by Chang (US 2018/0106979).
Regarding claim 12, Chang discloses (see Fig 2A) an optical imaging lens assembly 20 comprising, sequentially along an optical axis (see Fig 2A; dotted and dashed line traversing the center of the lenses) from an object side (see Fig 2A; object side refers to the left side of the figure from which light from an object enters the lens assembly) to an image side (see Fig 2A; image side refers to the right side of the figure from where light is directed to an image plane), a first lens 210, a second lens 220, a third lens 230, and a fourth lens 240, wherein the first lens 210 has a negative refractive power (see Table 3; focal length is -12.647 thus power is -1/12.647 which is negative); the second lens 220 has a refractive power (see Table 3; focal length is -99.541 thus power is -1/99.541 which is negative); the third lens 230 has a positive refractive power (see Table 3; focal length is 44.046 thus power is 1/44.046 which is positive), and an object-side surface R5 and an image-side surface R6 of the third lens are convex surfaces (see Fig 2A; see Table 3; .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2011/0316969) in view of Kubota (2013/0003195).
Regarding claim 5, Hsieh does not disclose wherein the center thickness CT2 of the second lens on the optical axis and an edge thickness ET2 of the second lens satisfy: 0.5<CT2/ET2<1. Hsieh and Kubota are related because both disclose an optical imaging lens assembly. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh to incorporate the general teachings of Kubota and provide wherein the center thickness CT2 of the second lens on the optical axis and an edge thickness ET2 of the second lens satisfy: 0.5<CT2/ET2<1 for the purpose of correcting aberrations generated in the first lens and effectively decrease the sensitivity to deterioration of image-forming performance due to de-centering. Moreover, with substantially uniform thickness it would be possible to improve the fabrication performance upon production and to restrain costs. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0106979).
Regarding claim 13, Chang does not disclose wherein a radius of curvature R2 of an image-side surface of the first lens and a radius of curvature R6 of the image-side surface of the third lens satisfy: -1<R2/R6<-0.5.
It is well known in the art to have modified the radius of curvature of the image side of the first and third lens of Chang so as improve the optical performance while achieving miniaturization requirements. For this reason the expression would be considered a result-effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chang with wherein a radius of curvature R2 
Regarding claim 14, Chang discloses wherein the image-side surface (see Fig 2A; Image side refers to right side of figure from where image appears) of the first lens 210 is a concave surface (see Fig 2A; lens 210 has a concave surface on image side of lens 210), and the image-side surface of the third lens 230 is a convex surface (see Fig 2A; lens 230 is convex in shape on image-side surface). 

Allowable Subject Matter
Claims 8-9, 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statements of reasons for the indication of allowable subject matter.
Regarding claim 8, the prior art does not anticipate or render obvious wherein an effective semi-diameter DT42 of an image-side surface of the fourth lens and half of a diagonal length ImgH of an effective pixel area on an image plane of the optical imaging lens assembly satisfy: 0.7 < DT42/ ImgH < 1.0.
Regarding claim 9, the prior art does not anticipate or render obvious satisfying 1.0<SAG41/SAG42<1.5, wherein SAG41 is a distance on the optical axis from an intersection of the object-side surface of the fourth lens and the optical axis to a vertex of an effective semi-diameter of the object-side surface of the fourth lens, and SAG42 is a distance on the optical axis from an intersection of an image-side surface of the fourth lens and the optical axis to a vertex of an effective semi- diameter of the image-side surface of the fourth lens.
Regarding claim 15, the prior art does not anticipate or render obvious wherein half of a diagonal length ImgH of an effective pixel area on an image plane of the optical imaging lens assembly and the total effective focal length f of the optical imaging lens assembly satisfy: ImgH/f>1.
Claims 16-20 are objected to due to their dependencies

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL A SANZ/Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872